In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-18V
                                       Filed: June 6, 2013
                                       Not for Publication

*************************************
STEVEN ENGEN and KELLIE ENGEN, *
legal representatives of a minor child,     *
KELLEN ENGEN,                               *
                                            *     Damages decision based on stipulation;
               Petitioners,                 *     rotavirus vaccine; intussusception
                                            *
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
                                            *
*************************************
Randall G. Knutson, Mankato, MN, for petitioners.
Tara J. Kilfoyle, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On June 5, 2013, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioners allege that Kellen Engen developed an
intussusception that was caused by his January 21, 2010 receipt of rotavirus vaccine. Petitioners
further allege that Kellen’s injury resulted in inpatient hospitalization and surgical intervention.
Respondent denies that rotavirus vaccine caused Kellen’s intussusception or any other injury.
Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
       The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
Court awards petitioners:

    a. a lump sum of $2,500.00, which amount represents compensation for past unreimbursable
       expenses. The award shall be in the form of a check for $2,500.00 made payable to
       petitioners, Steven Engen and Kellie Engen; and

    b. a lump sum of $35,000.00. The award shall be in the form of a check made payable to
       petitioners as guardians of Kellen Engen’s estate.

        These amounts represent compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 6, 2013                                                        /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2